Citation Nr: 0507255	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-13 012	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; her daughter

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  He was a combat veteran, including service in Vietnam.  
The veteran died in December 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to the 
benefit currently sought on appeal.  The Board notes that in 
the course of the appeal of this issue, it was merged with an 
appeal of a January 2002 RO decision, which denied the 
appellant's application for service connection for the cause 
of the veteran's death for burial purposes only.  Because the 
underlying issue is entitlement to service connection for the 
cause of death, the issues are therefore combined into one.

In December 2004, the appellant and the veteran's daughter 
appeared before the undersigned Acting Veterans Law Judge to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  
Additionally, the Board notes that the appellant submitted 
additional medical evidence to the Board at that time, as 
well as a signed waiver of RO consideration of that evidence.

It is unclear from the appellant's hearing testimony whether 
she wishes to bring a claim under 38 U.S.C.A. § 1151, for 
disability or death caused by VA hospital care.  This issue 
is referred to the RO for appropriate consideration. 

The Board notes that during his lifetime, the veteran was 
denied entitlement to service connection for colon cancer, 
which is the cause of death at issue in this appeal.  
However, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2004).  Therefore, the claim is properly 
before the Board.

FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in 
December 2001, and lists the immediate cause of death as 
colon cancer.

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder.

3.  Colon cancer was first demonstrated many years after 
service, and was not related to the veteran's service, or to 
his service-connected disability.

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
had been or could have been granted caused, hastened, or 
materially or substantially contributed to the veteran's 
death.

CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for the veteran's cause of death.  In 
this context, the Board notes that a substantially complete 
application was received in January 2002.  In November 2002, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the claimant was not instructed 
to "submit any evidence in her possession that pertains to 
the claim," she was advised to notify VA of any information 
or evidence she wished VA to retrieve for her.  Thus, the 
Board finds that the content and timing of the November 2002 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
with respect to her claim for benefits.  All known VA and 
private facility clinical records for the veteran have been 
secured and associated with the claims file.  In the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.

Service Connection for Cause of Death

The appellant, the veteran's widow, is seeking service 
connection for the cause of the veteran's death.  She 
contends that the veteran's colon cancer, and the cancers 
that had metastasized to other areas of his body at the time 
of his death, were caused by his exposure to herbicides in 
Vietnam, or alternatively, by the service-connected post-
traumatic stress disorder from which he suffered.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service incurrence or aggravation may be 
presumed if a chronic disease, including malignant tumors of 
the brain, is manifested to a degree of 10 percent or more 
disabling within one year after service.  38 C.F.R. 
§ 3.309(a).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Presumptive Service Connection due to Exposure to Herbicides

The Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of      § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R.          § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999). 

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results [of any study] are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which 
report a positive relative risk to the number of studies 
which report a negative relative risk for a particular 
condition is not a valid method for determining whether the 
weight of evidence overall supports a finding that there is 
or is not a positive association between herbicide exposure 
and the subsequent development of the particular condition.  
Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly 
more credible than others, and the Secretary has given the 
more credible studies more weight in evaluating the overall 
weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure. 
 
NAS issued its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993 and assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer, and rectal 
cancer) and brain tumors to the category labeled 
limited/suggestive evidence of no association with herbicide 
exposure.  This category is defined as meaning that several 
adequate studies, covering the full range of levels of 
exposure that humans are known to encounter, are mutually 
consistent in not showing a positive association between 
herbicide exposure and the particular health outcome at any 
level of exposure.  NAS has continually reviewed new and 
credible studies concerning the above referenced conditions 
as late as 2003.  It has consistently concluded that there 
was no new evidence to change the previous determination that 
there is limited or suggestive evidence of no association 
between exposure to herbicides and gastrointestinal cancers 
or brain tumors. 
 
Taking account of the available evidence and NAS' analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and gastrointestinal 
tract cancer and brain tumors outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist.  See Fed. Reg., 68 FR 
27630, 27639 - 27640 (May 20, 2003).
In the instant case, the veteran's death certificate 
indicates he died in December 2001 and lists the immediate 
cause of death as colon cancer.  No autopsy was performed.  
The Board notes that VA and private clinical records dated in 
the days leading up to the veteran's death confirm that the 
colon cancer had metastasized to the veteran's adrenal gland, 
liver, spine, and brain.  

Service medical records are negative for any diagnosis of 
cancer.  Post service treatment records confirm that in 
October 1994, the veteran was diagnosed with poorly 
differentiated adenocarcinoma of the cecum (part of the 
colon) that had metastasized to the mesentery and the 
regional lymph nodes.  He underwent surgery for removal of 
the tumor at that time and began chemotherapy treatments.  
That he was a Vietnam veteran was noted; however, no opinion 
was offered as to the etiology of the cancer. 

VA examination in July 1998 found the veteran to be in 
remission.  With respect to the etiology of the veteran's 
colon cancer, the VA examiner indicated she did not know what 
connection, if any, the Agent Orange exposure that the 
veteran may have had in Vietnam had to do with him developing 
colon cancer.

VA outpatient treatment records dated from July 2001 to 
December 2001 are also of record.  In July 2001, a brain 
tumor was found after the veteran presented with complaints 
of headaches.  Initially, the veteran's treating oncologist 
believed this instance of brain cancer was not metastatic, 
meaning not related to his prior color cancer, given the 
length of time that had passed.  However, during the VA Tumor 
Board review of the veteran's case in September 2001, the 
pathology specimen from the brain tumor was determined to be 
identical to his prior colon cancer resection.  It was 
therefore confirmed that the brain cancer had metastasized 
from the colon cancer.  

Private hospital emergency room records indicate that in 
November 2001, the veteran presented with complaints of 
diffuse severe pain.  Radiographic reports confirmed that the 
veteran's colon cancer had metastasized to his adrenal gland, 
liver, and spine.  There was also a discoid atelectasis (disk 
shaped area of an absence of air in the lungs), which at one 
point was thought to be a possible mass lesion on the lung.  
The veteran was transferred back to the VA hospital at that 
time, where these diagnoses were confirmed and the veteran 
monitored.  

In December 2001, days after being readmitted to VA, the 
veteran's oncologist indicated that clinically, the veteran 
was stable, but was not a candidate for chemotherapy, as his 
blood tests had shown a rapid rise in some of his liver 
function tests, suggesting that he had rapid tumor growth.  
The oncologist discussed the veteran's terminal condition 
with the appellant, and a course of palliative care was 
agreed upon.  The veteran died that day.   The discharge 
summary noted the history of the veteran's treatment for 
colon cancer and the recent brain cancer.  Metastasis to the 
liver and adrenal gland was also noted.  The death diagnosis 
was colon carcinoma with metastasis. 

It is clear to the Board that the medical evidence of record 
establishes the veteran's cause of death as colon cancer.  As 
discussed above, an association between colon cancer and 
exposure to herbicides has been expressly denied by the 
Secretary of Veterans Affairs based on the review of 
scientific evidence by the National Academy of Sciences.  
Therefore, the presumption for service connection based on 
exposure to herbicides does not apply in this case.  

With respect to the appellant's contention that the veteran 
may have had lung cancer when he died, which is a presumptive 
cancer under the regulations, the Board notes that medical 
evidence in November 2001, just prior to the veteran's death, 
confirms only atelectasis in the lung, which is an absence 
of, or a decrease in, air in the lung, and a possibility of a 
mass lesion.  No diagnosis of lung cancer was noted.  
Furthermore, the balance of the medical evidence, to include 
private treatment records from January 1991 to January 1995 
and VA clinical records dated July 1998 to December 2001, 
contains multiple chest x-rays.  Areas of atelectasis in the 
lungs are noted in December 1994 and November 2001, in the 
course of the veteran's treatment for colon cancer.  No 
mention of possible lung cancer is noted, however.  The Board 
finds there is no basis to conclude the veteran suffered from 
lung cancer based on the medical evidence of record.

With respect to the chronicity presumption which applies to 
malignant tumors of the brain, the Board notes that the 
veteran was diagnosed with the same in July 2001, more than 
one year after his separation from service.  Therefore, this 
presumption does not apply.

The Board further finds that there is no evidence to rebut 
the NAS finding of no association, or to otherwise establish 
a direct connection between the veteran's colon cancer with 
metastasis and his military service.  The appellant indicated 
in her hearing that she believed one of the doctors may have 
said it was a possibility that the veteran's colon cancer was 
due to his exposure.  The Board notes that in November 2001, 
in connection with a separate claim, the veteran notified the 
Board that he only received treatment at VA facilities.  As 
indicated above, all VA treatment records have been secured 
and associated with the claims file.  The Board has carefully 
reviewed the evidence, and an opinion linking the cancer to 
the exposure is not documented.  In fact, the only opinion as 
to etiology is from the July 1998 VA examiner who indicated 
she did not know if there was any connection.  Without 
medical evidence of a nexus between some event in service and 
the disease from which the veteran died, service connection 
cannot be established.

The appellant's alternative contention, that the veteran's 
service-connected post-traumatic stress disorder caused his 
colon cancer, also lacks the requisite medical confirmation 
in the record.  Again, the appellant had indicated that she 
remembered doctors saying generally that stress may cause 
cancer.  However, no opinions as to a connection between the 
veteran's post-traumatic stress disorder and his colon (or 
other metastatic) cancer are of record.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no competent evidence of an event in service which 
may be associated with the veteran's colon cancer.  
Therefore, the Board is not required to seek a medical 
opinion. 

While the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's colon cancer was 
caused by his military service, such assertions are afforded 
no probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters.  Where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the appellant possesses medical knowledge 
which would render her opinion as to etiology competent.

The Board is highly sympathetic to the appellant's situation; 
however, without medical evidence suggesting a possible 
relationship between the cause of the veteran's death and his 
military service, the claim must be denied.  The Board finds 
that the preponderance of the evidence is against the 
appellant's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for the cause 
of the veteran's death is not warranted.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


